SIBLEY, Circuit Judge.
This record is identical with that in Bass v. Hoagland, 5 Cir., 172 F.2d 205, this day decided, except that the plaintiff in the judgment here sued on is named Edna Pearl Bailey and the amount -she sued for and recovered in the Kansas court was $15,475. Everything we said in the opinion in Hoagland’s case exactly applies here. For the reasons therein stated the judgment appealed from is set aside and the cause remanded for further proceedings not inconsistent with the opinion of this court.
Reversed and remanded.